Title: To James Madison from Anthony Terry, 5 October 1803
From: Terry, Anthony
To: Madison, James


					
						Sir,
						Cadíz 5th. October 1803.
					
					 With particular pleasure & Satisfaction I remit you copy of a letter received this day from our Consul at Gibraltar Mr. John Gavino which contents is as follows.
					“Gibraltar 3d. October 1803: I refer to mine of the 29th. ulto. Since when have laid before Commodore Preble & Rodgers the Memorial from the Commanders of Merchant Vessels in your Port respecting Convoy.  I am told in consequence it is expected in 5 or 6. days a Brig of War, or a Frigate will call off your Port for them.  I thank you for yours of the above date with Copy of one from Consul Jarvis  A Similar one I had received.  I am happy to tell you the acct. communicated by Capt. Appleton is without foundation, no American Captures having taking place. &a. &a. &a.”
					Nothing new here in point of Political matters.  I have the honour to be with the most profound respect, Sir, Your most obt. hble Servt.
					
						In absence of Mr. J. Yznardy
						Anthony Terry
						Vice Consul
					
					
						Govt. Notes 44 1/2 %.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
